Citation Nr: 0610430	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-41 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury (claimed as degenerative disc disease of the lumbar 
spine).


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The veteran filed a substantive appeal in October 2004, in 
which he requested a hearing.  A videoconference Board 
hearing was scheduled for March 16, 2005; however, the 
veteran called the RO on day of the hearing to request that 
it be rescheduled because he was out of state.  His request 
was denied by the Board in a March 2005 letter for lack of 
good cause for failing to appear for the hearing and failing 
to provide a timely request for a new hearing date.  
38 C.F.R. § 20.704(2005).

In the veteran's substantive appeal and in a June 2005 
statement, he appears to be raising a service-connection 
claim for residuals of a neck injury.  The Board refers this 
issue to the RO for clarification and appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence for the equitable 
disposition of the issue addressed in this decision.

2.  There is no competent medical evidence showing that the 
veteran's current back disorder is related to service.




CONCLUSION OF LAW

Claimed residuals of a back injury (to include degenerative 
disc disease of the lumbar spine) were not incurred in or 
aggravated by service, nor may they be presumed to have been 
so incurred.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The April 2003 letter satisfied notice requirements for 
elements (1), (2) and (3) above, but it is unclear from the 
record whether the appellant was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The AOJ's March 2004 letter informed him that additional 
information or evidence was needed to support his claim, 
asked him to send the information or evidence to the AOJ, and 
notified him that it was his responsibility to support his 
claim with appropriate evidence.  In addition, the August 
2004 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice, and March 
and May 2004 letters informed him of the evidence needed to 
appeal the denial of his claim.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.

The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence, which might be relevant to 
the claim discussed in this decision and that VA has 
satisfied, to the extent possible, the duty to assist the 
veteran.  In a June 2004 letter to the veteran, the RO 
directed him to execute and return an enclosed release form 
in order to obtain private medical records regarding 
treatment for his back.  He never returned the form.  The 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Moreover, the record contains a 
statement from the appellant, dated in June 2004, stating the 
veteran did not have any additional evidence to submit in 
connection with his claim.  Therefore, the Board finds that 
there has been no prejudice to the appellant in this case 
that would warrant further notice or development, his 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See Bernard v. Brown, 4 Vet. 
App. 385, 393 (1993).

Analysis

The appellant claims that service connection is warranted for 
his back disorder.

In general, applicable laws and regulations note that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as arthritis, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  

In the present case, there is no record of in-service 
treatment for, or diagnosis of, a back disorder.  There is 
also no evidence of treatment, manifestation, or diagnosis of 
a back disorder or arthritis within one year of the veteran's 
discharge from active duty.  There are no post-service 
reports of treatment for his back until 2001.  Thus, there 
has not been a continuity of symptomatology, and this weighs 
heavily against the claim for service connection for a back 
disorder due to service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Although the appellant is currently diagnosed with 
degenerative disc disease of the lumbar spine, there is no 
competent medical evidence linking this disorder to service.  
No private or VA examiner has linked the appellant's current 
back disorder to service.  At most, the medical evidence in 
the record contains self-reported histories by the appellant 
of back problems he claims are the result of an injury during 
basic training in 1977.  The Board finds that the VA medical 
records are not definite opinions as to the question of 
whether the appellant's back disorder is related to service.  
The Board is not bound to accept medical opinions or 
conclusions, which are based on a history supplied by the 
appellant, where that history is unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Medical possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Any statements linking the appellant's 
back disorder to service are speculative in nature in light 
of the facts that he did not serve in combat, his service 
medical records show no spine abnormalities or in-service 
injuries, and according to the medical records submitted, he 
did not seek medical attention for his back until 2001.  
Thus, a nexus between the appellant's back disorder and 
service is not established by the evidence of record.  See 38 
C.F.R. § 3.303.   In the absence of an in-service injury and 
competent medical evidence linking such disorder to service, 
additional development is not warranted under the VCAA.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The only remaining evidence the appellant has submitted that 
supports his claim are his own statements asserting that his 
back disorder has been long-standing and is related to 
service.  With no apparent medical expertise or training, he 
is not competent to comment on the presence, or etiology, of 
a medical disorder.  Rather, medical evidence is needed to 
that effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  Thus, his statements do not establish the required 
evidence needed, that is, a nexus between the appellant's 
back disorder and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for a back disorder is 
not warranted, and there is no doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Service connection for back disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


